DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/26/2018 and 8/3/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: lines 3-4 recites “said buffer layer comprising organic” which should be corrected to read as “said buffer layer comprising an organic material.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-9 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zeng et al. US PGPub. 2017/0155081. 	Regarding claim 1, Zeng teaches a thin film package structure (30+40+50, fig. 4) [0079], comprising: an inorganic layer (30, fig. 4) [0079], a buffer layer (40, fig. 4) [0079] and an organic layer (50, fig. 4) [0079] successively covering an external of an electroluminescence unit structure (20, fig. 4) [0079] from inside to outside; said buffer layer (40) comprising organic [0086], and a thickness (100nm, [0087]) of said buffer layer (40) is less than a thickness (1000nm – 5000nm, [0089] of said organic layer (50) (Zeng et al., fig. 4). 	Regarding claim 2, Zeng does not teach the thin film package structure according to claim 1, wherein: said buffer layer (40) is formed by chemical vapor deposition (PECVD) in a PECVD chamber; said buffer layer is cured in the PECVD chamber. 	However, the limitation “said buffer layer is formed by chemical vapor deposition (PECVD) in a PECVD chamber; said buffer layer is cured in the PECVD chamber” is a process limitation and process limitations do not carry weight in a claim drawn to structure. See MPEP 2113. Furthermore, the recited process limitation is not considered to impart distinctive structural characteristics to the final product. 	Regarding claim 3, Zeng does not teach the thin film package structure according to claim 1, wherein: said buffer layer (40) is cured in a treatment chamber before an ink jet printing (IJP) process, in which said organic layer (50) is deposited by ink jet printing. 	However, the limitation “said buffer layer is cured in a treatment chamber before an ink jet printing (IJP) process, in which said organic layer is deposited by ink jet printing” is a process limitation and process limitations do not carry weight in a claim drawn to structure. See MPEP 2113. Furthermore, the recited process limitation is not considered to impart distinctive structural characteristics to the final product. 	Regarding claim 4, Zeng does not teach the thin film package structure according to claim 2, wherein: plasma is introduced during the curing of said buffer layer (40); said plasma comprises: oxygen-containing plasma and/or fluorine-containing plasma; the composition of said buffer layer (50) includes: hexamethyldisiloxane (HMDSO).
However, the limitation “wherein: plasma is introduced during the curing of said buffer layer; said plasma comprises: oxygen-containing plasma and/or fluorine-containing plasma; the composition of said buffer layer includes: hexamethyldisiloxane (HMDSO)” is a process limitation and process limitations do not carry weight in a claim drawn to structure. See MPEP 2113. Furthermore, the recited process limitation is not considered to impart distinctive structural characteristics to the final product. 	Regarding claim 5, Zeng teaches the thin film package structure according to claim 4, wherein: a concentration of the plasma introduced in an edge area of said buffer layer (50) is less than a concentration of the plasma introduced in a central area of said buffer layer (50). 	However, the limitation “wherein: a concentration of the plasma introduced in an edge area of said buffer layer is less than a concentration of the plasma introduced in a central area of said buffer layer” is a process limitation and process limitations do not carry weight in a claim drawn to structure. See MPEP 2113. Furthermore, the recited process limitation is not considered to impart distinctive structural characteristics to the final product. 	Regarding claim 6, Zeng teaches the thin film package structure according to claim 4, wherein: oxygen-containing plasma is introduced in a central area of said buffer layer (40), and fluorine-containing plasma is introduced in an edge area of said buffer layer (40) during the curing of said buffer layer (40). 	However, the limitation “wherein: oxygen-containing plasma is introduced in a central area of said buffer layer, and fluorine-containing plasma is introduced in an edge area of said buffer layer during the curing of said buffer layer” is a process limitation and process limitations do not carry weight in a claim drawn to structure. See MPEP 2113. Furthermore, the recited process limitation is not considered to impart distinctive structural characteristics to the final product. 	Regarding claim 7, Zeng does not teach the thin film package structure according to claim 4, wherein: a heating amount of an edge area of said buffer layer (40) is more than that-a heating amount of a central area of said buffer layer (40) during the curing of the buffer layer (40). 	However, the limitation “wherein: a heating amount of an edge area of said buffer layer is more than that-a heating amount of a central area of said buffer layer during the curing of the buffer layer” is a process limitation and process limitations do not carry weight in a claim drawn to structure. See MPEP 2113. Furthermore, the recited process limitation is not considered to impart distinctive structural characteristics to the final product. 	Regarding claim 8, Zeng teaches the thin film package structure according to claim 1, wherein: said buffer layer (40) has a thickness ranging from 0.1 micron (100nm, [0087]) to 0.3 micron (Zeng et al., [0087]). 	Regarding claim 9, Zeng teaches a thin film packaging method (fig. 1 and 4) comprising:  	covering (S30, fig. 1) a buffer layer (40, fig. 4) [0079] on an inorganic layer (30, fig. 4) [0079] encapsulating an electroluminescence unit structure (20, fig. 4) [0079];  	covering (S40, fig. 1) an organic layer (50, fig. 4) [0079] on a surface of said buffer layer (40);  	composition of said buffer layer (40) is organic [0086], a thickness (100nm, [0087]) of said buffer layer (40) is less than a thickness (1000nm – 5000nm, [0089] of said organic layer (50) (Zeng et al., fig. 4). 	Regarding claim 12, Zeng teaches the thin film packaging method according to claim 9, wherein: said buffer layer (40) has a thickness ranging from 0.1 micron (100nm, [0087]) to 0.3 micron (Zeng et al., [0087]). 	Regarding claim 13, Zeng teaches a display device [0102] comprising an organic light-emitting diode device (OLED) (1, fig. 4) [0079] having the thin film package structure (30+40+50, fig. 1) according to claim 1. 	Claims 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Oh et al. US PGPub. 2016/0260929. 	Regarding claim 14, Oh teaches a thin film package structure (30, fig. 1) [0019] comprising: an inorganic layer (31, fig. 1) [0025] and an organic layer (33, fig. 1) [0025] successively covering an external of an electroluminescence unit structure (20, fig. 1) [0019] from inside to outside;  	main composition of said inorganic layer (31) comprises: stannic oxide (SnOx) (tin oxide, [0026]); said organic layer (33) is coated by ink jet printing (IJP) (inkjet process, [0050]) (Oh et al., fig. 1). 	Regarding claim 20, Oh teaches a display device (100, fig. 1) [0019] comprising an organic light-emitting diode device (OLED) (20, fig. 1) [0019] having the thin film package structure (30)according to claim 14 (Oh et al., fig. 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. US PGPub. 2016/0260929 as applied to claim 14 above, and further in view of  Park et al US PGPub. 2017/0279057. 	Regarding claim 19, Oh  does not teach the thin film package method according to claim 14, wherein said inorganic layer  (31) also comprises one or more auxiliary components of: stannic fluoride (SnF2), phosphorus pentoxide (P2O5), tungsten trioxide (WO3). 	However, Park teaches a thin film package (300, fig. 4) [0111] comprising an inorganic layer (low temperature viscosity transition (LVT) inorganic material, [0111]) , wherein said inorganic layer  (LVT) comprises stannic oxide (SnOx) (tin oxide, [0115]) and also comprises one or more auxiliary components of: stannic fluoride (SnF2) [0115], phosphorus pentoxide (P2O5) [0115], tungsten trioxide (WO3) [0115] (Park et al., fig. 4, [0115]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make the simple substitution of the tin oxide only inorganic layer of Oh with the combination of tin oxide and stannic fluoride (SnF2) or phosphorus pentoxide (P2O5) or tungsten trioxide (WO3) as taught by Park in order to lower the denaturalization temperature of the material included in the OLED (Park et al., [0111]) as well as being effective in preventing the penetration of external moisture and oxygen (Park et al., [0124]).                                             Allowable Subject Matter
Claims 10-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a thin film packaging method wherein: “chemical vapor deposition (PECVD) is used for deposition of said buffer layer; the deposition of said buffer layer and deposition of said inorganic layer are in the same process chamber; curing of said buffer layer is carried out in the chemical vapor deposition (PECVD) chamber, or in a treatment chamber before an ink jet printing (IJP) process, in which said organic layer is deposited by ink jet printing (IJP)” as recited in claim 10; 	a thin film packaging wherein: “plasma is introduced during the curing of said buffer layer; said plasma comprises: oxygen-containing plasma and/or fluorine-containing plasma; concentration of the plasma introduced in different areas is different, or category of the plasma introduced in different areas is different during the curing of said buffer layer; the composition of said buffer layer comprises: hexamethyldisiloxane (HMDSO)” as recited in claim 11; and  	
a thin film package method for forming the thin film package structure comprising: “depositing an inorganic layer on an external of an electroluminescence unit structure, composition of said inorganic layer including: stannic oxide (SnOx); coating an organic layer on said inorganic layer by ink jet printing (IJP), a platform area at a bottom of a substrate is heated during the coating process with different heating amount in different areas” as recited in claim 18. 	 	Claims 15-17 are also allowable for further limiting and depending upon an objected claim 10.
	
                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892